            Case 1:21-cv-00120-JEJ Document 1 Filed 01/22/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF PENNSYLVANIA
_____________________________________
Jacob Barclay                        :
55 Cedar Ln                          :         #
Loysville, PA 17047                  :
                     Plaintiff       :
                                     :
v.                                   :
                                     :
Geico Choice Insurance Company       :
One Geico Blvd                       :
Fredericksburg VA, 22412             :
                                     :
                     Defendants      :
                                     :

                                          COMPLAINT

                                            PARTIES

       1.      Plaintiff, Jacob Barclay, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Complaint.

       2.      Upon information and belief, Defendant, Geico Choice Insurance Company, is a

corporate entity authorized to conduct business in the Commonwealth of Pennsylvania with a

business address listed in the caption of this complaint.

       3.      Defendant, Geico Choice Insurance Company, was at all times material hereto,

an insurance company, duly authorized and licensed to practice its profession by the

Commonwealth of Pennsylvania, and was engaged in the practice of providing insurance

policies, including but not limited to motor vehicle liability policies including underinsured and

uninsured motorist coverage.
             Case 1:21-cv-00120-JEJ Document 1 Filed 01/22/21 Page 2 of 8




                                 JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiff is a citizen of Pennsylvania and the Defendant, upon

information and belief is a corporate entity with its principal place of business in Delaware and

the amount in controversy in this case, exclusive of interest and costs, exceeds the sum of

$75,000.

        5.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2) in

that this is a judicial district in which a substantial part of the events or omissions giving rise to

the claims asserted in this Complaint occurred in this judicial district.

                                               FACTS

        6.      On or about June 29, 2020 at approximately 7:00 PM, Plaintiff was the passenger

of a motor vehicle, which was traveling at the intersection near Turkey Hill Mini Market,

Mechanicsburg, PA.

        7.      At the same date and time, tortfeasor, Ashley K Martin, was the operator of a

motor vehicle which was traveling at or near the aforesaid intersection and/or location of

plaintiff’s vehicle.

        8.      At or about the same date and time, tortfeasor’s vehicle was involved in a motor

vehicle collision with Plaintiff’s vehicle.

        9.      The aforesaid motor vehicle collision was the direct result of the tortfeasor

negligently and/or carelessly operating his/her vehicle in such a manner so as to strike Plaintiff’s

vehicle.

        10.     The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of the tortfeasor and not the result of any action or failure to act by the Plaintiff.
           Case 1:21-cv-00120-JEJ Document 1 Filed 01/22/21 Page 3 of 8




        11.     As a result of the accident, the Plaintiff suffered serious, severe and permanent

bodily injuries, including three fractures in the left foot, as set forth more fully below.

                                           COUNT I
                       Jacob Barclay v. Geico Choice Insurance Company
                              Underinsured Motorists Coverage

        12.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        13.     The negligence and/or carelessness of the tortfeasor, which was the direct and

sole cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but are not limited to, the following:

                  a.      Turning in front of the vehicle Plaintiff was a passenger in, causing

                  Plaintiff to strike the tortfeasors vehicle;

                  b.      Failing to yield the right-of-way;

                  c.      Operating his/her vehicle into Plaintiff’s lane of travel;

                  d.      Failing to maintain proper distance between vehicles;

                  e.      Operating said vehicle in a negligent and/or careless manner

                          without regard for the rights or safety of plaintiff or others;

                  f.      Failing to have said vehicle under proper and adequate control;

                  g.      Operating said vehicle at a dangerous and excessive rate of speed under

                          the circumstances;

                  h.      Violation of the “assured clear distance ahead” rule;

                  i.      Failure to keep a proper lookout;

                  j.      Failure to apply brakes earlier to stop the vehicle without striking

                          Plaintiff’s vehicle;
          Case 1:21-cv-00120-JEJ Document 1 Filed 01/22/21 Page 4 of 8




                 k.   Being inattentive to his/her duties as an operator of a motor vehicle;

                 l.   Disregarding traffic lanes, patterns, and other devices;

                 m. Driving at a high rate of speed which was high and dangerous for

                      conditions;

                 n.   Failing to remain continually alert while operating said vehicle;

                 o.   Failing to perceive the highly apparent danger to others which the actions

                      and/or inactions posed;

                 p.   Failing to give Plaintiff meaningful warning signs concerning the

                      impending collision;

                 q.   Failing to exercise ordinary care to avoid a collision;

                 r.   Failing to be highly vigilant and maintain sufficient control of said

                 vehicle and to bring it to a stop on the shortest possible notice;

                 s.   Operating said vehicle with disregard for the rights of Plaintiff, even

                      though he was aware or should have been aware of the presence of

                      Plaintiff and the threat of harm posed to her;

                 t.   Continuing to operate the vehicle in a direction towards Plaintiff’s vehicle

                      when he saw, or in the exercise of reasonable diligence, should have seen,

                      that further operation in that direction would result in a collision;

                 u.   Failing to operate said vehicle in compliance with the applicable laws and

                      ordinances of the Commonwealth of Pennsylvania pertaining to the

                      operation and control of motor vehicles;

       14.     As a direct and consequential result of the negligent and/or careless conduct of

the tortfeasor, described above, the Plaintiff suffered various serious and permanent personal
           Case 1:21-cv-00120-JEJ Document 1 Filed 01/22/21 Page 5 of 8




injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including three factures in the left foot, all to Plaintiff’s

great loss and detriment.

       15.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       16.      As an additional result of the carelessness and/or negligence of defendants,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       17.      As a further result of the aforesaid injuries, Plaintiff has in the past, is presently

and may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       18.     Upon information and belief, at the time of the aforementioned motor vehicle

collision, the aforesaid tortfeasor’s motor vehicle insurance policy and/or liability insurance

were insufficient to fully and adequately compensate Plaintiff for the injuries suffered in the

above set forth motor vehicle collision and/or other damages and expenses related thereto.

       19.     At the date and time of the aforementioned motor vehicle collision, Plaintiff was

the owner of a motor vehicle which was covered by a policy of insurance issued by Defendant,

under Policy Number 4592-02-47-66, which included coverage for underinsured motorist

coverage applicable to Plaintiff.

       20.     Accordingly, Plaintiff asserts an Underinsured Motorist Claim against

Defendant.
          Case 1:21-cv-00120-JEJ Document 1 Filed 01/22/21 Page 6 of 8




               WHEREFORE, Plaintiff demands judgment in Plaintiff’s favor and against

       Defendant, in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus

       all costs and other relief this court deems necessary




                                         COUNT II
                      Jacob Barclay v. Geico Choice Insurance Company
                               Uninsured Motorist Coverage
                                 (IN THE ALTERNATIVE)

       21.     Plaintiff incorporates the allegations set forth in the above paragraphs of this

Complaint, as if set forth at length herein.

       22.     Upon information and belief, the aforesaid tortfeasor’s automobile insurance

carrier may assert that, at the time of the motor vehicle collision set forth above, the aforesaid

tortfeasor’s vehicle was not covered by any policy of insurance issued by said carrier.

       23.     If it is found that the averment set forth in the immediately preceding paragraph

of Plaintiff’s Complaint is true, then Plaintiff asserts an Uninsured Motorist Claim against

Defendant.

       24.     At the date and time of the aforementioned motor vehicle collision, Plaintiff, was

the owner of a motor vehicle was covered by a policy of insurance issued by Defendant, under

Policy Number 4592-02-47-66 which included uninsured motorist coverage.

       25.     The aforesaid policy of insurance issued by Defendant, provides for uninsured

motorist coverage applicable to Plaintiff as a result of the aforesaid motor vehicle collision to

the above named Plaintiff.
           Case 1:21-cv-00120-JEJ Document 1 Filed 01/22/21 Page 7 of 8




       26.     Accordingly, if the averments set forth above are found to be true, Plaintiff

hereby asserts a claim against Defendant, for uninsured motorist benefits arising out of the

above-stated automobile collision.

       WHEREFORE, Plaintiff demands judgment in Plaintiff’s favor and against Defendant,

in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other

relief this court deems necessary



       .

                                                   SIMON & SIMON, P.C.
                                           Kane Daly
                                     BY:_____________         ________________
                                                 Kane Daly, Esquire
DocuSign Envelope ID: 7B142036-2EBB-4AA8-94B8-EABFCB8E21CF
                        Case 1:21-cv-00120-JEJ Document 1 Filed 01/22/21 Page 8 of 8
